On Petition for Rehearing.
EWBANK, C. J.
Appellant complains of our failure to discuss objections made to the trial court’s instruction No. 14. The injury sued for, if suffered at all, was inflicted in December, 1917. The evidence as set *449out in appellant’s brief included a recital of testimony that records kept by the defendant company recorded that in the period (of fifteen years) during which plaintiff had been in the employ of defendant before the date of the alleged injury he had been absent from work a total of 450 days when he reported himself sick, and that, in the winter of 1909 and 1910, he was reported as ill with pneumonia, and, at that time, was away from work sixty-three and three-fourths days. But the witness who gave this testimony was not a physician, had no personal knowledge of the facts so recorded, and testified that the record was compiled by others than himself from reports sent in. “Records of the disability of the plaintiff were then offered in evidence, but objection to their introduction by the plaintiff was by the court sustained.”
The instruction complained of was to the effect that the evidence, documentary and otherwise, “concerning the amount of time the plaintiff had been off duty during his period of service with the defendant before the time of the alleged injury” was to show “the amount of time the plaintiff had laid off before the time of the alleged injury on account of sickness and inability to work”, and was “admitted solely for the purpose of enabling.the jury to determine from this fact, together with all the other facts upon that issue, as to what the plaintiff’s physical condition was at the time of the injuries complained of”, but was “not evidence of the character of plaintiff’s illness.”
The instruction is not a model, but it contains nothing of which appellant has the right to complain. Evidence “concerning the amount of time plaintiff had been off duty”, as shown by a record compiled in defendant’s office by persons having no knowledge of any fact except that he did not work be*450cause he said he was sick, had no tendency to prove that plaintiff was suffering with any particular kind of illness at and immediately before the time of an alleged injury that occurred after the lapse of years, during which he continually was at work except for an occasional absence of a few days at a time. Whether or not the plaintiff had cause to complain of the instruction is a question which we need not consider and do not decide.
Appellant seeks to present by its petition for rehearing a question as to the sufficiency of the complaint ' which does not appear to have been suggested to the trial court by the memorandum filed with the demurrer, and which we do not find to have been presented in any manner by the points and authorities in its original brief. “No alleged error or point not contained in this statement of points shall be raised afterward * * * on petition for rehearing.” Rule 22; Meek v. State, ex rel. (1909), 172 Ind. 654, 668, 89 N. E. 307. The petition for rehearing is overruled.